 Case 19-40658          Doc 113     Filed 04/02/20 Entered 04/02/20 11:52:03           Desc Main
                                     Document     Page 1 of 10


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                BKY 19-40658
                                                       Chapter 7
 Scheherazade, Inc.

                       Debtor.


               NOTICE OF HEARING AND MOTION OBJECTING TO CLAIM OF
                               TOM GREENSHIELDS

TO:       The claimant and other entities specified in Local Rules 9013-3(a) and 3007-1:

          1.      Nauni Manty, the chapter 7 trustee of the bankruptcy estate of the debtor, moves

the court for the relief requested below and gives notice of hearing.

          2.      The court will hold a hearing on this motion on Wednesday, May 6, 2020, at 9:30

a.m., before the Honorable Kathleen H. Sanberg, in Courtroom No. 8 West, at the United States

Courthouse, at 300 South Fourth Street, in Minneapolis, Minnesota 55415.

          3.      Any response to this motion must be filed and served not later than Friday, May

1, 2020, which is five days before the time set for the hearing (including Saturdays, Sundays and

holidays). UNLESS A RESPONSE OPPOSING THE MOTION IS TIMELY FILED, THE

COURT MAY GRANT THE MOTION WITHOUT A HEARING.

          4.      This court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334,

Fed. R. Bankr. P. 5005 and Local Rule 1070-1. The petition commencing this chapter 7 case was

filed on March 10, 2019. This proceeding is a core proceeding. This case is now pending before

this court.

          5.      This motion arises under 11 U.S.C. §§ 502, Fed. R. Bankr. P. 3007, 9013 and 9014

and Local Rules 3007-1, 9006-1, 9013-1 and 9013-3.




                                                   1
 Case 19-40658       Doc 113     Filed 04/02/20 Entered 04/02/20 11:52:03             Desc Main
                                  Document     Page 2 of 10


       6.      Tom Greenshields filed an unsecured claim of $9,000. See Claim No. 28. A copy

of the claim is attached as Exhibit A. The claim arises out of the sale of the consignment jewelry

sold by the debtor, pre-petition. The jewelry was sold pursuant to a Consignment Merchandise

Agreement between the debtor and Mr. Greenshields, which is attached to the claim. Pursuant to

the Consignment Agreement, Mr. Greenshields is entitled to $5,400 of the proceeds from the sale

of the consigned jewelry. The trustee objects to the claim because it seeks the gross sale proceeds

of the jewelry rather than the net owed to Mr. Greenshields.

       7.      The trustee requests that Claim No. 28 be reduced to $5,400, the net value of the

proceeds due to Mr. Greenshields under the consignment agreement.

       WHEREFORE, the trustee requests that the objection to the claim of Mr. Greenshields be

sustained and the claim be reduced to $5,400.

                                                    MANTY & ASSOCIATES, P.A.

 Dated: April 2, 2020                               /e/ Mary F. Sieling
                                                    Nauni Manty (#230352)
                                                    Mary F. Sieling (#389893)
                                                    401 Second Avenue North, Suite 400
                                                    Minneapolis, MN 55401
                                                    Phone: (612) 465-0990
                                                    Email: mary@mantylaw.com

                                                    Attorneys for the Chapter 7 Trustee




                                                2
Case
Case 19-40658
     19-40658 Doc
              Claim
                  113
                    28-1Filed
                           Filed
                              04/02/20
                                 03/27/19Entered
                                           Desc 04/02/20
                                                 Main Document
                                                         11:52:03 Page
                                                                   Desc1Main
                                                                        of 4
                         Document      Page 3 of 10




                                  EXHIBIT A
Case
Case 19-40658
     19-40658 Doc
              Claim
                  113
                    28-1Filed
                           Filed
                              04/02/20
                                 03/27/19Entered
                                           Desc 04/02/20
                                                 Main Document
                                                         11:52:03 Page
                                                                   Desc2Main
                                                                        of 4
                         Document      Page 4 of 10




                                  EXHIBIT A
Case
Case 19-40658
     19-40658 Doc
              Claim
                  113
                    28-1Filed
                           Filed
                              04/02/20
                                 03/27/19Entered
                                           Desc 04/02/20
                                                 Main Document
                                                         11:52:03 Page
                                                                   Desc3Main
                                                                        of 4
                         Document      Page 5 of 10




                                  EXHIBIT A
Case
Case 19-40658
     19-40658 Doc
              Claim
                  113
                    28-1Filed
                           Filed
                              04/02/20
                                 03/27/19Entered
                                           Desc 04/02/20
                                                 Main Document
                                                         11:52:03 Page
                                                                   Desc4Main
                                                                        of 4
                         Document      Page 6 of 10




                                  EXHIBIT A
 Case 19-40658       Doc 113     Filed 04/02/20 Entered 04/02/20 11:52:03           Desc Main
                                  Document     Page 7 of 10


                                       VERIFICATION

       I, Nauni Manty, the trustee and movant named in the foregoing notice of hearing and

motion, declare under penalty of perjury that the facts contained in the foregoing motion are true

and correct to the best of my knowledge, information and belief.



Dated: April 2, 2020
                                                    Nauni Manty, Trustee




                                                3
 Case 19-40658        Doc 113     Filed 04/02/20 Entered 04/02/20 11:52:03            Desc Main
                                   Document     Page 8 of 10


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA


 In re:                                              BKY 19-40658
                                                     Chapter 7
 Scheherazade, Inc,

                      Debtor.


                          UNSWORN CERTIFICATE OF SERVICE

I declare under penalty of perjury that on April 2, 2020, I caused copies of the following documents
to be filed electronically with the Clerk of Court through ECF, and that ECF will send an e-notice
of the electronic filing to the ECF participants:

          Notice of Hearing and Motion Objecting to Claim of Tom Greenshields, Verification,
          Proposed Order and this Unsworn Certificate of Service,

I further declare that I caused copies of the foregoing documents to be mailed by first class mail,
postage prepaid, to the following non-ECF participants:

 Tom Greenshields
 2920 Highland Ct
 Mound, MN 55364

 Scheherazade, Inc.
 3181 W 69th St
 Edina, MN 55435

 Robert K Dakis
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022

 David J Kozlowski
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022

 Joseph T Moldovan
 Morrison Cohen, LLP
 909 Third Ave
 New York, NY 10022




                                                 4
 Case 19-40658     Doc 113    Filed 04/02/20 Entered 04/02/20 11:52:03    Desc Main
                               Document     Page 9 of 10




 Wells Fargo Vendor Financial Serv, LLC fka
 GE Gapital Information Tech Solutions
 c/o a Ricoh USA Program fdba Ikon Financ
 PO Box 13708
 Macon, GA 31208-3708



Dated: April 1, 2020                          /e/ Kevin Carnahan
                                              Kevin Carnahan, Legal Assistant
                                              Manty & Associates, P.A.
                                              401 Second Avenue North, Suite 400
                                              Minneapolis, Minnesota 55401
 Case 19-40658         Doc 113     Filed 04/02/20 Entered 04/02/20 11:52:03          Desc Main
                                   Document      Page 10 of 10


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                            BKY 19-40658
                                                   Chapter 7
 Scheherazade, Inc,

                      Debtor.


                                              ORDER

          This matter came on before this court on the motion of the chapter 7 trustee objecting to

the claim of Tom Greenshields, Claim No. 28. Based upon all of the files, records and proceedings

herein,

          IT IS ORDERED: that the trustee’s objection to the claim of Tom Greenshields is

sustained and the claim is reduced to $5,400.

Dated:

                                                _________________________________________
                                                Kathleen H. Sanberg
                                                United States Bankruptcy Judge
